EXHIBIT 10.4
 
 
RESTRICTED STOCK AWARD AGREEMENT
pursuant to the
SOLUTIA INC.  2007 MANAGEMENT LONG-TERM INCENTIVE PLAN




Grant Date:                      February 23, 2011



--------------------------------------------------------------------------------




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Solutia Inc., a company
organized in the State of Delaware (the “Company”), and the Participant (the
“Participant”), pursuant to the Solutia Inc. 2007 Management Long-Term Incentive
Plan, as in effect and as amended from time to time (the “Plan”).
 
WHEREAS, it has been determined under the Plan the Company will grant the shares
of Restricted Stock provided herein to the Participant;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.      Incorporation By Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2.      Grant of Restricted Stock Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock identified by the Company as Participant’s 2011 Solutia Inc.
Long-Term Incentive Grant (and as confirmed on the Company’s stock
administrator’s website www.benefits.ml.com).  Except as otherwise provided by
Section 11.12 of the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
stockholder interest in the Company for any reason.
 
3.      Vesting.
 
3.1           Except as otherwise provided in this Section 3, the Restricted
Shares subject to this grant shall become unrestricted and vested pro rata on
each of the first four anniversaries of the Grant Date, provided the Participant
is then employed by the Company and/or one of its Subsidiaries or Affiliates.
 
3.2           Except as otherwise provided in this Section 3, if the
Participant’s employment with the Company and/or its Subsidiaries or Affiliates
terminates for any reason prior to the vesting of all or any portion of the
Restricted Shares awarded under this Agreement, such unvested portion of the
Restricted Shares shall immediately be cancelled and the Participant (and the
Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights or interests in and with respect to any such shares of
Restricted Stock.
 
3.3           If the Participant’s employment with the Company and/or its
Subsidiaries or Affiliates terminates due to the Participant’s Disability, any
unvested Restricted Shares shall continue to vest on a regular schedule during
the period of Disability regardless of a termination event.  For purposes of
this Agreement, “Disability,” if the Participant is a party to an employment
agreement, shall have the same meaning as in such employment agreement,
otherwise, “Disability” shall mean any physical or mental disability which is
determined to be total and permanent by a doctor selected in good faith by the
Company or the relevant Subsidiary or Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
3.4           If the Participant’s employment with the Company and/or its
Subsidiaries or Affiliates terminates due to the Participant’s death, any
unvested Restricted Shares shall become vested as of the date of any such
termination.
 
3.5           If the Participant’s employment is terminated by the Company
and/or its Subsidiaries or Affiliates, the Restricted Shares will become vested
on a pro rata basis as defined herein if and only if the Participant is a
Severance Eligible Participant; i.e., if the Participant is eligible for
severance from the Company under the terms of: (a) the Participant’s employment
agreement (if any); or (b) the terms of an applicable Company separation pay
plan in force at the time of the Participant’s termination.  The Restricted
Shares of Severance Eligible Participants shall vest as follows:
 
 
3.5.1
A pro rata amount of any unvested shares as described in Section 3.1 above shall
vest in a percentage equal to: the number of full months in which the
Participant was employed from the Grant Date to the Participant’s termination
date, plus the number of full months in the Participant’s severance period
(i.e., the number of months’ salary which constitute the Participant’s severance
payments), divided by the number of full months between the Grant Date and the
scheduled vesting date (see Attachment A for a sample calculation).  The pro
rata portion of the Restricted Shares shall vest immediately upon the
Participant’s termination date.

 
3.6           Upon the occurrence of a Change in Control as defined in the Plan,
any unvested Restricted Shares subject to this grant shall become unrestricted
and vested immediately upon the Change in Control in accordance with Article X
of the Plan, provided the Participant is employed by the Company on the day
prior to the Change in Control.
 
3.7           If the Participant's employer ceases to be an Affiliate or
Subsidiary of the Company, that event shall be deemed to constitute a
termination of employment under Section 3.2 above.
 
4.      Period of Restriction; Delivery of Unrestricted Shares.   During the
Period of Restriction, the Restricted Stock shall bear a legend as described in
Section 6.4.2 of the Plan (if certificated) and the Company shall hold the
Restricted Stock as escrow agent as set forth in Section 6.3 of the Plan.  When
shares of Restricted Stock awarded by this Agreement become vested, the
Participant shall be entitled to receive unrestricted Shares and if the
Participant’s stock is certificated and contain legends restricting the transfer
of such Shares, the Participant shall be entitled to receive new stock
certificates free of such legends (except any legends requiring compliance with
securities laws).  In connection with the delivery of the unrestricted Shares
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company.
 
5.      Dividends and Other Distributions.  There is no guarantee by the Company
that dividends will be paid.  During the Period of Restriction, all dividends
and other distributions paid with respect to the Restricted Stock, whether paid
in cash, Shares, or other property (the “Distributions”), shall be held by the
Company and subject to the same vesting requirements and restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
such Distributions were paid.  The Distributions shall be paid at the time the
Restricted Stock becomes vested pursuant to Section 3.
 
6.      Existing Covenants.  If Participant violates any confidentiality,
non-competition, or non-solicitation covenants to which Participant is subject
pursuant to any separate agreement between Participant and the Company and/or
its Subsidiaries or Affiliates, all unvested Restricted Stock shall be cancelled
and forfeited immediately.
 
 
2

--------------------------------------------------------------------------------

 
7.      Non-transferability.  Restricted Stock, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to vesting, be sold, exchanged, transferred, assigned or otherwise disposed of
in any way by the Participant (or any beneficiary(ies) of the Participant),
other than by testamentary disposition by the Participant or the laws of descent
and distribution.  Any such Restricted Stock, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged or encumbered in any
way by the Participant (or any beneficiary(ies) of the Participant) and shall
not, prior to vesting, be subject to execution, attachment or similar legal
process.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of in any way any of the Restricted Stock, or the levy of any
execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.
 
8.      Entire Agreement; Amendment.  This Agreement, together with the Plan
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Executive Compensation and Development Committee (the
“Committee”) shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the
Plan.  This Agreement may also be modified or amended by a writing signed by
both the Company and the Participant.  The Company shall give written notice to
the Participant of any such modification or amendment of this Agreement as soon
as practicable after the adoption thereof.
 
9.      Acknowledgment of Employee. The award of this Restricted Stock does not
entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.
 
10.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
 
11.      Withholding of Tax.  The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state and local taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with any tax law and/or any other applicable law, rule or
regulation with respect to the Restricted Stock (or vesting thereof) and, if the
Participant fails to do so, the Company may otherwise refuse to issue or
transfer any Restricted Stock otherwise required to be issued pursuant to this
Agreement.
 
12.      No Right to Employment.  Any questions as to whether and when there has
been a termination of employment and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.
 
13.      Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, email, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
13.1           If such notice is to the Company, to the attention of the General
Counsel of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 


 
3

--------------------------------------------------------------------------------

 




 
13.2           If such notice is to the Participant, at his or her email or home
address as shown on the Company’s records, or at such other address as the
Participant, by notice to the Company, shall designate in writing from time to
time.
 
14.      Compliance with Laws.  The issuance of the Restricted Stock or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the 1934 Act and any respective rules
and regulations promulgated thereunder), and any other law or regulation
applicable thereto.  The Company shall not be obligated to issue any of the
Restricted Stock or unrestricted Shares pursuant to this Agreement if such
issuance would violate any such requirements.
 
15.      Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company.
 
16.      Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
17.      Further Assurances.  Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
 
18.      Severability.  The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 


 
4

--------------------------------------------------------------------------------

 




Attachment A


Sample Vesting Calculation As Defined Under Section 3.5




Grant Date
2/23/2011
Termination Date
7/1/2011
a- Full Months of Service Between Grant Date and Term Date
4
b- Months of Severance
3
c- Total Months (a + b)
7
Restricted Shares Granted
3,500



Restricted Shares
 
# of Months between
Grant & Vest Date
   
Shares
Granted
 
Vest %
Upon Term
 
Shares Vested Upon Term
 
Vest Date #1 (2/23/2012) 25%
    12       875  
7/12=58.4%
    511  
Vest Date #2 (2/23/2013) 25%
    24       875  
7/24=29.2%
    256  
Vest Date #3 (2/23/2014) 25%
    36       875  
7/36=19.5%
    171  
Vest Date #4 (2/23/2015) 25%
    48       875  
7/48=14.6%
    128  
Total Restricted Shares Vested Upon Termination
                      1,066  



 
 
 

--------------------------------------------------------------------------------


